significant index no op j tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c ats py q u é aug se -t ep ra lt this letter constitutes notice that our ruling letter dated date which granted a conditional waiver of the minimum_funding_standard for the above-named pension_plan for the plan_year ending december _is hereby modified to replace the condition in that letter with the new condition stated below by december all necessary documents to provide an arrangement to secure the repayment of the waived amount satisfactory to the pension_benefit_guaranty_corporation pbgc will be executed taxpayer’ is a not-for-profit tax- exempt’ the facility secures a loan from the located at facility oe which is insured by the u s department of housing and urban development hud this modification is requested due to complicated nature of obtaining approval from both hud and waived amount to the satisfaction of the pbgc to use the facility as security for the if you have any questions concerning this matter please contact sincerely carol d gold director employee_plans
